Citation Nr: 0733364	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for colon cancer.    

3.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for chronic anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1969 to 
August 1972.
 
The issues of colon cancer, liver cancer and prostate cancer 
come before the Board of Veterans' Appeals (Board) on appeal 
from a July 2004 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2004, a statement of 
the case was issued in December 2004, and a substantive 
appeal was received in December 2004.  

The veteran submitted additional evidence to the Board in 
December 2005 concerning herbicide amounts in Vietnam.  
However, as the Board concedes below that the veteran was 
exposed to herbicides while in service.  This evidence is not 
pertinent to the claim and thus, waiver of RO consideration 
of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

The issue of chronic anemia was denied by the RO in a July 
2005 rating decision.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Colon cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
colon cancer otherwise related to the veteran's active duty 
service, including exposure to herbicides.

3.  Liver cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
liver cancer otherwise related to the veteran's active duty 
service, including exposure to herbicides.

4.  The veteran does not currently have a diagnosis of 
prostate cancer for service connection purposes.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Liver cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in January 2004 and January 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2004, which was prior to the 
July 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the January 2005 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issues on appeal in subsequent supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The veteran is claiming service connection for colon cancer, 
liver cancer and prostate cancer, to include as due to his 
exposure to herbicides while stationed in Vietnam.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions:  
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal with two bronze stars and the Vietnam 
Campaign Medal with device.  

The veteran's service medical records do not show any 
treatment or diagnosis of colon cancer, liver cancer or 
prostate cancer.  Further, the veteran's March 1972 service 
examination prior to discharge showed that the anus and 
rectum, including the prostate, as well as the abdomen and 
viscera were evaluated as clinically normal.  In his 
contemporaneous medical history, the veteran expressly denied 
liver or intestinal trouble and rectal disease. 

Private treatment records from Memorial Medical Center, New 
Hope Cancer Center, Las Cruces Radiology Associates and 
University of Colorado Hospital as well as VA treatment 
records have been reviewed.  These records showed that the 
veteran was diagnosed with colon cancer in August 2003, 31 
years after discharge from active service.  The records also 
indicated that the veteran underwent a colectomy, as well as 
chemotherapy.  Further, the records showed that the veteran's 
colon cancer metastasized to his liver.  Importantly, these 
records do not show a diagnosis of prostate cancer. 

Significantly, a February 2004 private opinion from B.R., 
M.D. stated that the veteran was under his care for 
metastatic colon cancer.  The doctor opined that it was 
strongly suspected that the veteran's illness was related to 
his exposure to Agent Orange during the Vietnam War.  

The veteran was afforded a VA examination in March 2004.  The 
claims file was reviewed extensively as well as VA medical 
records.  The veteran clearly stated that he had never been 
diagnosed with prostate cancer nor he was receiving any 
treatment for prostate cancer, but colon cancer had not been 
recognized by the government as related to Agent Orange.  The 
examiner referenced the letter from Dr. B.R.  However, the 
examiner explained that as colon cancer had not been 
recognized as related to Agent Orange, at this point, colon 
cancer was considered not related to Agent Orange.  The 
physical examination was deferred because the veteran was 
receiving chemotherapy and his immune system status was 
unknown.   The diagnosis was prostate cancer, not found, and 
colon cancer, status post surgical colon resection, presently 
on chemotherapy, found.  The veteran was advised to do an 
Agent Orange examination so that he could be aware of which 
diseases were related to Agent Orange and be up to date on 
new diseases recognized by the government as related to Agent 
Orange.      

The veteran underwent a VA physical examination for Agent 
Orange in July 2004.  An August 2004 letter from the VA 
Medical Center Chief of Staff stated that the following 
disabilities were noted during the Agent Orange examination: 
colon carcinoma with metastasis (status post colectomy 2003) 
liver cancer and chronic anemia.  The letter then stated that 
veteran's medical condition would be entered into the Agent 
Orange Registry.  However, neither the examination nor the 
follow up letter related the veteran's colon and liver cancer 
to exposure to herbicides.  

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  The Board recognizes that prostate cancer is one 
of the presumptive disabilities.  However, based on the 
medical evidence of record, the veteran has not been 
diagnosed with prostate cancer, nor is the veteran claiming 
that he has been diagnosed with prostate cancer.  The Court 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).   

Further, with respect to the issues of colon cancer and liver 
cancer, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  In fact, it appears that 
gastrointestinal tract tumors have been expressly identified 
as not being included in the presumption for exposure to 
herbicides.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable with respect to these issues.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for 
awarding service connection for colon cancer or liver cancer 
either on a direct basis or under the one-year presumption 
for malignant tumors.   Service medical records are silent 
with respect to any findings of colon cancer or liver cancer 
and there is no evidence of colon cancer or liver cancer 
within one year of service.  The veteran was first diagnosed 
with colon cancer in August 2003, 31 years after discharge 
from active duty service.   

The Board recognizes that the February 2004 private opinion 
opined that the veteran's metastatic colon cancer was related 
to exposure to Agent Orange.  However, the Board finds that 
this opinion has little probative value.  The doctor did not 
provide any supporting rational for his opinion.  He did not 
refer to any medical studies supporting his conclusion or 
indicate that he had done any medical research on this issue.  
In sum, the doctor did not give any reasons to support his 
finding.  The totality of the evidence against a finding of a 
causal relationship between the veteran's colon cancer and 
herbicide exposure is more persuasive.  Significantly, the 
National Academy of Sciences studies appear to show that 
there is more competent evidence against such a causal 
relationship, than evidence for such a relationship.  The 
Board believes that the findings based on the NAS studies are 
entitled to considerable weight.  The March 2004 VA examiner, 
who reviewed the claims file extensively, noted the February 
2004 opinion but, regardless, did not support the finding 
that the veteran's colon cancer was related to exposure to 
herbicides.  The record does not include any other opinions 
as to etiology.  In conclusion, there is no persuasive 
competent medical evidence directly linking the veteran's 
colon cancer and liver cancer to service, including exposure 
to herbicides.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for colon cancer, liver cancer and 
prostate cancer.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is not warranted for colon cancer, for 
liver cancer, or for prostate cancer.  To that extent, the 
appeal is denied.  


REMAND

In a July 2005 rating decision, the RO denied entitlement to 
service connection for chronic anemia.  The veteran's 
representative argues that a September 2005 statement filed 
by the veteran, which indicated he wished to appeal all 
issues, should be construed as a valid notice of disagreement 
pursuant to 38 C.F.R. § 20.201.  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded for 
issuance of a statement of the case, and to provide the 
veteran an opportunity to perfect the appeal.  Manlincon v. 
West, 12 Vet.App. 238 (1999).  Although it is not entirely 
clear that the September 2005 statement was intended as a 
notice of disagreement, the veteran did indicate that he 
wished to appeal all issues and the veteran's representative 
is claiming that this statement was intended as a notice of 
disagreement.  Thus, to serve the veteran's best interest, 
the RO should issue a statement of the case with respect to 
this issue.



Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, to include 
furnishing the veteran and his 
representative with an appropriate 
statement of the case with respect to the 
issue of entitlement to service 
connection for chronic anemia.  The 
veteran and his representative should be 
advised of need to file a timely 
substantive appeal if the veteran desires 
to complete an appeal as to this issue.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


